          Case 1:19-cr-00283-JGK Document 36 Filed 04/15/20 Page 1 of 3



  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  ------------------------------------                       X
                                                             :
  UNITED STATES OF AMERICA                                   :     FINAL ORDER OF FORFEITURE
                                                             :
                       -v.-                                  :     19 Cr. 283 (JGK)
                                                             :
  GREGORY KONNY,                                             :
                                                             :
                                Defendant.                   :
                                                             :
  ------------------------------------                       X
                WHEREAS, on or about October 10, 2019, this Court entered a Consent

Preliminary Order of Forfeiture as to Specific Property/Money Judgment (the “Order of

Forfeiture”) (D.E. 17), which, inter alia, ordered the forfeiture to the United States of all right, title

and interest of GREGORY KONNY (the “Defendant”) in the following property:

                i.            TD Bank, Account #4304539260, held in the name of South Franklin
                              Pharmacy DBA Aneddona Pharmacy;

                ii.           TD Bank, Account #4334110783 held in the name of Gregory Konny;

                iii.          TD Ameritrade, Account #766106959 held in the name of Gregory Konny;

                iv.           Wells Fargo Bank, Account #2284184971 held in the name of Gregory
                              Konny; and

                v.            New York Community Bank, Account #53200015047 held in the name of
                              Gregory Konny.

(collectively, the “Specific Property”);


                WHEREAS, the Order of Forfeiture directed the United States to publish, for at

least thirty (30) consecutive days, notice of the Order of Forfeiture, notice of the United States=

intent to dispose of the Specific Property, and the requirement that any person asserting a legal

interest in the Specific Property must file a petition with the Court in accordance with the

requirements of Title 21, United States Code, Sections 853(n)(2) and (3). The Order of Forfeiture
          Case 1:19-cr-00283-JGK Document 36 Filed 04/15/20 Page 2 of 3



further stated that the United States could, to the extent practicable, provide direct written notice

to any person known to have an alleged interest in the Specific Property and as a substitute for

published notice as to those persons so notified;

               WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(1), Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require

publication of a notice of forfeiture and of the Government’s intent to dispose of the Specific

Property before the United States can have clear title to the Specific Property;

               WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Specific Property was posted on an official government internet site (www.forfeiture.gov)

beginning on February 4, 2020, for thirty (30) consecutive days, through March 4, 2020, pursuant

to Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims and Asset

Forfeiture Actions and proof of such publication was filed with the Clerk of the Court on April 14,

2020 (D.E. 33);

               WHEREAS, thirty (30) days have expired since final publication of the Notice of

Forfeiture and no petitions or claims to contest the forfeiture of the Specific Property have been

filed;

               WHEREAS, the Defendant is the only person and/or entity known by the

Government to have a potential interest in the Specific Property; and

               WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the

United States shall have clear title to any forfeited property if no petitions for a hearing to contest

the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as

set forth in Title 21, United States Code, Section 853(n)(2);

                                                    2
          Case 1:19-cr-00283-JGK Document 36 Filed 04/15/20 Page 3 of 3



               NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

               1.     All right, title and interest in the Specific Property is hereby forfeited and

vested in the United States of America, and shall be disposed of according to law.

               2.     Pursuant to Title 21, United States Code, Section 853(n)(7) the United

States of America shall and is hereby deemed to have clear title to the Specific Property.

               3.     The United States Marshals Service (or its designee) shall take possession

of the Specific Property and dispose of the same according to law, in accordance with Title 21,

United States Code, Section 853(h).

               4.     The Clerk of the Court shall forward four certified copies of this Final Order

of Forfeiture to Assistant United States Attorney Alexander J. Wilson, Co-Chief, Money

Laundering and Transnational Criminal Enterprises        Unit, United States Attorney’s Office,

Southern District of New York, One St. Andrew’s Plaza, New York, New York 10007.

Dated: New York, New York
         April 15
       ____________, 2020

                                                     SO ORDERED:



                                                         /s/ John G. Koeltl
                                                     ____________________________________
                                                     HONORABLE JOHN G. KOELTL
                                                     UNITED STATES DISTRICT JUDGE




                                                3
